In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                        No. 15-1161V
                                     Filed: May 16, 2019

* * * * * * * * * * * * *
EOIN COFFEY,            *                                          UNPUBLISHED
                        *
          Petitioner,   *                                          Decision on Joint Stipulation;
                        *                                          Neurologic Disorder; Influenza
v.                      *                                          (“Flu”) Vaccine
                        *
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
          Respondent.   *
* * * * * * * * * * * * *
Andrew Downing, Esq., Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Lara Englund, Esq., US Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Roth, Special Master:

        On October 9, 2015, James and Christina Coffey filed a petition for compensation under
the National Vaccine Injury Compensation Program on behalf of their son, E.C., who was a minor
at the time of filing.2 Eoin Coffey (“petitioner”) has since reached the age of majority and the
caption in this matter was amended to reflect this change on April 15, 2019. Order, ECF No. 57.
Petitioner alleges that he developed a neurologic disorder after receiving the influenza (“flu”)



1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).


                                                      1
vaccine on October 10, 2012. Stipulation, filed May 16, 2019, at ¶¶ 1-4. Respondent denies that
the aforementioned immunization caused petitioner’s injury. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On May 16, 2019, the parties filed
a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payment:

       1. A lump sum of $30,000.00 in the form of a check payable to petitioner, Eoin Coffey;
          and

       2. A lump sum of $5,000.00 in the form of a check payable jointly to petitioner and James
          and Christina Coffey.

       These amounts represent compensation for all damages that would be available under §
300aa-15(a).

        I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The Clerk of Court is directed to enter judgment in accordance with
this decision.3

       IT IS SO ORDERED.

                                              s/ Mindy Michaels Roth
                                              Mindy Michaels Roth
                                              Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                 2